

116 HR 399 IH: Border Business COVID–19 Rescue Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 399IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Grijalva introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Administrator of the Small Business Administration to establish a forgivable economic injury disaster loan program for small business concerns located near the United States border, and for other purposes.1.Short titleThis Act may be cited as the Border Business COVID–19 Rescue Act.2.Border business economic injury disaster loan(a)Border business economic injury disaster loan program(1)In generalThe Administrator of the Small Business Administration shall carry out a program to make loans to border businesses directly impacted by the COVID–19 pandemic.(2)ApplicationA border business desiring a loan under this subsection shall submit to the Administrator an application at such time, in such place, and containing such information as the Administrator determines necessary.(3)Terms(A)Amount; Interest rateA loan made under this subsection shall be in an amount less than or equal to $500,000 and have an interest rate equal to zero percent.(B)Waiver of certain requirementsWith respect to a loan made under this subsection, the Administrator shall waive—(i)any rules related to a personal guarantee for loans of less than $200,000;(ii)any requirement that an applicant exhaust other loan options before applying for a loan under this subsection; and(iii)any requirement that an applicant needs to be in business for the 1-year period before March 13, 2020, except that no waiver may be made for a border business that was not in operation on or before January 31, 2020.(4)Use of fundsA border business that receives a loan under this subsection shall use loan proceeds to—(A)provide paid sick leave to employees unable to work as a direct effect of the COVID–19 pandemic;(B)maintain payroll to retain employees during business disruptions or substantial slowdowns caused by the COVID–19 pandemic;(C)meet increased costs to obtain materials from other sources due to interrupted supply chains caused by the COVID–19 pandemic;(D)make rent or mortgage payments;(E)purchase personal protective equipment; (F)repay obligations that cannot be met due to revenue losses; and(G)pay for logistical expenses associated with border closures due to the COVID–19 pandemic.(b)Approval and ability To repayWith respect to a loan made under subsection (a), the Administrator may—(1)approve an applicant based solely on the credit score of the applicant and shall not require an applicant to submit a tax return or a tax return transcript for such approval; or(2)use an alternative appropriate method to determine an applicant’s ability to repay.(c)Forgiveness and repayment(1)ForgivenessThe Administrator shall select from among applicants for a loan under subsection (a) a number of recipients of such loan for which the Administrator shall forgive up to 100 percent of such loan, less the amount the borrower received from—(A)any other loan forgiveness program, including any program established under the CARES Act (Public Law 116–136); and(B)an advance received under section 1110 of the CARES Act (15 U.S.C. 9009).(2)RepaymentWith respect to a loan recipient not selected for forgiveness of such loan under paragraph (1), the Administrator shall establish the repayment terms with respect to each such loan, except that such repayment may not begin before the date that is 1 year after the date on which such loan is made.(d)Loan advance(1)In generalA border business that applies for a loan under subsection (a) may request that the Administrator provide an advance in the amount requested by such applicant to such applicant not later than three days after receipt of such request. Such amount shall not be less than $10,000.(2)VerificationBefore disbursing amounts under this subsection, the Administrator shall verify that the applicant is a border business by accepting a self-certification from the applicant under penalty of perjury pursuant to section 1746 of title 28, United States Code.(3)Use of fundsAn advance provided under this subsection may be used to for any purpose described under subsection (a)(4).(4)RepaymentAn applicant shall not be required to repay any amounts of an advance provided under this subsection, even if such applicant is subsequently denied a loan under subsection (a).(e)Other benefitsReceipt of an advance under subsection (d) or loan under subsection (a) shall not be construed as to prohibit receipt of any other Federal grant, loan, or aid.(f)TaxabilityFor purposes of the Internal Revenue Code of 1986—(1)any amount which would be includible in gross income of the border business by reason of forgiveness described in subsection (d) shall be excluded from gross income; and(2)any amount received under this section shall be excluded from gross income.(g)Direct appropriationThere is appropriated, out of any amounts in the Treasury not otherwise appropriated, $1,000,000,000, to remain available until December 31, 2021, to carry out the requirements of this Act. (h)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Border businessThe term border business means an entity eligible for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) that—(A)has its principal office located in the contiguous United States;(B)has estimated or actual annual average gross receipts less than or equal to $500,000; and(C)is located within 25 miles of the United States border.